Citation Nr: 0522871	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  97-21 694	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cirrhosis of the 
liver.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a duodenal ulcer.

3.  Entitlement to a rating in excess of 30 percent for 
postoperative residuals of a right shoulder injury.

4.  Entitlement to an extension of the temporary total 
evaluation for treatment of a post service connected 
condition requiring convalescence.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
January 1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of December 1996 from the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), from Waco, Texas, which denied entitlement to service 
connection for cirrhosis of the liver and continued a 10 
percent evaluation for a duodenal ulcer.  This appeal also 
comes before the Board from a rating of March 1999, which in 
part, granted a 30 percent rating for the veteran's right 
shoulder disorder and denied entitlement to an extension of a 
temporary total evaluation for treatment of a service 
connected condition requiring convalescence.  The separate 
appeals were merged into one appeal on June 25, 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On June 13, 2005 the veteran signed and submitted a written 
statement specifically requesting to appear before the Board 
at a videoconference to be held at the RO to address his 
claims on appeal.  He also indicated that he would be 
submitting additional evidence.  This letter was received by 
the RO on June 13, 2005.  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

Schedule the veteran for a video-
conference hearing at the RO before a 
Veterans Law Judge, in accordance with 
applicable law.  A copy of the notice 
scheduling the hearing should be placed 
in the claims folder.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). The purpose of this REMAND 
is to comply with due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


